Citation Nr: 1215948	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO. 08-20 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression and anxiety.

2.  Entitlement to service connection for a cerebral vascular accident (stroke), as secondary to the service-connected ischemic heart disease and coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from November 1967 until October 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a mood disorder claimed as PTSD. 

Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, the Board has recharacterized the issue as for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, as is reflected on the cover page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than a December 2010 rating decision wherein the RO granted service connection for ischemic heart disease and coronary artery disease and granted a total disability rating based on individual unemployability due to a service-connected disability (TDIU), and a February 2011 rating decision wherein the RO found the Veteran to not be competent to handle the disbursement of his funds.

In the April 2010 written brief presentation, the Veteran's representative has raised the issue of entitlement to service connection for coronary artery disease.  The RO has already granted service connection for that disability in a December 2010 rating decision.  As such, referral for adjudication of such a claim is unnecessary.

Also, the Veteran's representative has raised the issue of entitlement to service connection for a cerebral vascular accident (stroke), to include as secondary to the service-connected ischemic heart disease and coronary artery disease.  Specifically, the Veteran, by and through his representative, maintains that his stroke was caused or aggravated by his (now) service-connected ischemic heart disease and coronary artery disease; and that his stroke has, in turn, caused his depression.  As this matter has not been adjudicated by the RO, it could potentially affect the outcome of the current appeal concerning the issue of service connection for an acquired psychiatric disorder, including depression.  As the matter of service connection for a cerebral vascular accident (stroke), to include on a secondary basis, is inextricably intertwined with the issue currently on appeal, a remand (and not referral) to the RO is the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran claims to have PTSD due to service. In his January 2007 claim, he reported that he served as a gunner aboard a helicopter while in Vietnam and provided cover to infantry personnel and other helicopters picking up the dead and wounded.

The Veteran seeks service connection for a psychiatric disorder, specifically, PTSD. Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in- service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."
 
In this case, the Veteran's service personnel records document that he served as a gunner. The Veteran has also provided statements of being a gunner on helicopters being under fire, such as in his April 2008 VA Form 21-0781. See also Application for Compensation and Pension, dated January 2007 (describing events in service as a door gunner); Statement in Support of Claim, dated January 2007 (with attached PTSD Questionnaire); Statement in Support of Claim, dated February 2007 (same effect). The revisions to 38 C.F.R. § 3.304(f), cited above, appear to apply to this case, in regards to the Veteran's stressors.

The Veteran's service treatment records do not document any complaints of, or treatment for, psychiatric symptoms. The VA and private medical records associated with the claims file also do not document any complaints of, or treatment for, a psychiatric disorder for decades following his October 1970 discharge from service.

Although the Veteran does not have a diagnosis of PTSD, he does have diagnoses for several different psychiatric disorders. In a September 2006 VA medical record, a VA medical provider found the Veteran to have a mood disorder due to a medical condition (cerebral vascular accident). In a January 2007 VA medical record, the Veteran reported that his depression had progressed since his cerebral vascular accident. In a February 2007 neuropsychological evaluation, L.B.G., Ph.D., reported that the Veteran had depression and anxiety, most likely resulting from his post-stroke recuperative period. In April 2008, however, a VA medical provider performed a PTSD screen wherein the Veteran received a positive score. The Veteran also received a working diagnosis of anxiety.

The Board finds that a VA examination is necessary to determine whether the Veteran has PTSD due to his reported stressors or any other psychiatric disorder due to service. On remand, a VA examiner should identify any and all current psychiatric disorders and provide an opinion as to whether any currently diagnosed psychiatric disorder is related to any other aspect of service - including his reported in-service stressor events, namely his accounts of being a door gunner during his tour of duty in Vietnam. 

For these reasons, the Board finds that a VA examination is necessary to determine whether the Veteran has a psychiatric disorder that began in service or is etiologically related to service. 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

VA's duty to assist also includes obtaining relevant medical records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment. The Board notes that the last VA medical records associated with the claims file were from April 2008 and that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. Copies of any VA medical records not already associated with the claims file should be obtained for review.

As previously indicated, the Veteran's representative has raised the issue of entitlement to service connection for a cerebral vascular accident (stroke), secondary to the already service-connected ischemic heart disease and coronary artery disease.  The Veteran representative further argued that the stroke caused the Veteran's currently claimed depression.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance. 





Accordingly, the case is REMANDED for the following actions:

1.   The RO/AMC shall adjudicate the inextricably intertwined issue of entitlement to service connection for a cerebral vascular accident (stroke), as secondary to the service-connected ischemic heart disease and coronary artery disease.  This issue should only be returned to the Board if the Veteran perfects an appeal of the issue in accordance with 38 U.S.C.A. § 7105 (West 2002).

2.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from April 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b) If a diagnosis of PTSD is made, was that PTSD manifested due to a claimed in-service incident, namely the Veteran's accounts of being a door gunner during his tour of duty in Vietnam, as opposed to any stressful incidents that took place after service? The examiner should also comment on whether the Veteran's response to his accounts of being a door gunner during his tour in Vietnam involved a state of fear, helplessness or horror?

c) If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, did the Veteran's non-PTSD, psychiatric disorder(s) have its onset during service; or, was the non-PTSD, psychiatric disorder(s) caused by incident or event that occurred during service, namely the Veteran's accounts of being a door gunner during his tour of duty in Vietnam, as opposed to any stressful incidents that took place after service; or, was the non-PTSD, psychiatric disorder(s) manifested within one year after the Veteran's discharge from service in October 1970?

For purposes of the opinion being sought, the examiner should specifically consider the following:

* an opinion should be rendered assuming that the stressors occurred as stated 
* there are VA medical records, private medical records, and statements of record pertaining to psychiatric problems over the years

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



